Per Curiam.
The defendant, after having been charged with first-degree murder, pled guilty to an added count of manslaughter. MCLA 750.321; MSA 28.553. He received a sentence of 10 to 15 years in prison and he now appeals.
The sole issue raised on appeal is that the trial court relied on an impermissible consideration in imposing sentence. In response to defense counsel’s plea for leniency, the trial judge stated that the facts elecited at the plea-taking indicated that the defendant was guilty of first-degree murder and that lenient treatment was not appropriate. The trial court reviewed the facts at some length and concluded that whatever mercy was appropriate to this case had been accorded by allowing the defendant to plead to the manslaughter charge.
The defendant places his main reliance on People v Grimmett, 388 Mich 590; 202 NW2d 278 (1972). However, that case is distinguishable. In Grimmett the sentencing judge had assumed the guilt of the defendant of a murder for which he had never been convicted. In Grimmett the Supreme Court pointed out that the sentencing judge could consider the defendant’s admission in imposing sentence and that is exactly what was done in this case. The sentencing judge considered the admissions of the defendant, made at the plea-taking, and concluded that any mercy beyond allowing a plea to a reduced charge was not appropriate. In so doing no error was committed.
This is not a case where an unproven allegation of another offense was considered. The defendant admitted killing his victim and the circumstances under which the crime was committed. It is not error to consider the nature of a crime to which a defendant has pled guilty.
Affirmed.